Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 19. (New) An observation system comprising a processor configured to: 
manage a plurality of images acquired in time series with respect to a biological sample which is being cultured; 
manage an analysis result obtained based on the images;
manage record of work performed while the biological sample is being cultured;

record a second comment and a second Rol in the storage device in association with the first comment based on user's instructions; 
record a third comment in association with the analysis result based on user's instructions;[[.]] 
associate the record of work with the plurality of images based on the record of work; 
cause a display to display the first comment and the first Rol stored in association with the plurality of images, the second comment and the second Rol stored in association with the first comment and the record of work associated with the plurality of images; 
cause the display to display a graph indicating the analysis result along the time series and a selected time display indicating a point of time selected in the time series; and 
record the third comment in the storage device in association with the analysis result corresponding to the point of time selected.

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed
The following is an examiner’s statement of reasons for allowance: With regards to claim 19, the prior art of record, either alone or in combination, fails to teach or suggest the first comment, the second comment, and the third comment; wherein the first comment and a first region of interest in association of a plurality of images is stored, the second comment and second region of interest in the storage device based upon the first comment and user instruction, and finally recording the third comment in association with the result of the users instructions. With regards to claims 1, 17 and 18, the prior art of record, either alone or in combination, fails .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661